tcmemo_1997_416 united_states tax_court nicholas a and marjorie e paleveda petitioners v commissioner of internal revenue respondent docket no filed date nicholas a paleveda for petitioners clinton m fried for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in petitioners' federal_income_tax and additions to tax and accuracy-related_penalties for the taxable years and as follows year deficiency sec_6651 sec_6662 additions to tax penalties accuracy-related dollar_figure big_number dollar_figure big_number dollar_figure big_number in the amended answer respondent asserts revised deficiencies in petitioners' federal_income_tax and additions to tax and accuracy-related_penalties for the taxable years and as follows year deficiency sec_6651 sec_6662 additions to tax accuracy-related_penalties dollar_figure big_number dollar_figure big_number dollar_figure big_number unless otherwise indicated all section and code references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules of ractice and procedure after concessions the issues to be decided are as follows whether petitioners have substantiated their claimed deductions on schedule c for certain business_expenses whether petitioners are entitled to certain passive losses petitioners conceded certain adjustments relating to unreported interest_income an ira distribution and a penalty thereon a self-employment health insurance deduction and a self-employment_tax deduction additionally at trial petitioners conceded the sec_6651 additions to tax we therefore do not consider those additions respondent conceded that petitioners are entitled to additional itemized_deductions for real_estate_taxes in the amount of dollar_figure an interest_expense in the amount of dollar_figure and charitable_contributions in the amount of dollar_figure in their petition petitioners disputed respondent' sec_2 disallowance of a schedule a deduction for real_estate_taxes to the extent of dollar_figure for petitioners' taxable_year petitioners however make no argument on brief concerning that issue consequently we consider it to have been conceded 91_tc_524 whether petitioners have substantiated their claimed deductions on schedule a for certain itemized expenses whether petitioners have failed to report income in the amount of dollar_figure for taxable_year and whether petitioners overreported income in the amount of dollar_figure for taxable_year whether petitioners are entitled to a business_bad_debt deduction for taxable_year for the worthlessness of a loan and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for the taxable years in issue findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time they filed their petition in the instant case petitioners resided in atlanta georgia petitioners are husband and wife during the years in issue petitioner nicholas a paleveda petitioner was an employee of mutual benefit life_insurance co mbl petitioner received from mbl a form_w-2 for showing wage income in the amount of dollar_figure with social_security_tax petitioner marjorie e paleveda signed the federal income tax returns for the taxable years in issue as marjorie ewing withheld in the amount of dollar_figure mbl has no record of receiving from petitioner any communication disputing the accuracy of the form_w-2 or assigning petitioner's wage income petitioner is being sued by mbl for commission chargebacks relating to petitioner's and wage income on date ben d razon assignor and the law firm of hampton paleveda murphy cody levy assignee or firm executed an agreement for assignment of partnership_interest agreement in med-center a florida partnership in consideration of the firm's payment of dollar_figure petitioner executed the agreement on behalf of the firm additionally petitioner wrote a check dated date from an account in his name to mr razon in the amount of dollar_figure in the memo section of the check was the notation partnership_interest as to the firm's purchase of the partnership_interest in med-center no note was ever executed and no loan amortization schedule was ever issued the preamble to the agreement stated that the firm desires to take an assignment of a partial interest in the partnership share owned by ben d razon additionally the agreement provided in relevant part ben d razon for and in consideration of the payment of dollar_figure receipt of which is hereby acknowledged and the assuming by hampton paleveda murphy cody levy of its proportionate share of the partnership liabilities of the above referenced partnership does hereby irrevocably assign transfer and set over to the assignee a proportionate share of his right title and interest in the above referenced partnership each of the parties hereto agrees to execute any and all documents necessary or appropriate to transfer their interests hereby conveyed or to be conveyed to the partnership_interest in the property owned by the partnership or the lease agreement as it pertains to the property if necessary petitioners filed their federal_income_tax returns returns for taxable_year on or about date and for taxable_year on or about date petitioners claimed schedule c business_expenses in the amounts of dollar_figure for taxable_year and dollar_figure for taxable_year respondent disallowed business_expenses to the extent of dollar_figure for taxable_year and dollar_figure for taxable_year petitioners claimed schedule e losses in the amount of dollar_figure for taxable_year and dollar_figure for taxable_year respondent disallowed losses to the extent of dollar_figure for taxable_year and dollar_figure for taxable_year on their return for taxable_year petitioners claimed schedule a itemized_deductions in the amount of dollar_figure respondent disallowed deductions to the extent of dollar_figure respondent has conceded that before statutory limitations petitioners are entitled to additional deductions for real_estate_taxes in the amount of dollar_figure charitable_contributions in the amount of dollar_figure and interest_expense in the amount of dollar_figure in the amended answer respondent asserts that petitioners underreported their gross_income to the extent of dollar_figure for taxable_year and overreported their gross_income to the extent of dollar_figure for taxable_year additionally during the audit petitioners claimed a bad_debt deduction in the amount of dollar_figure that was not reflected on their federal_income_tax returns or the notice_of_deficiency respondent determined that on the basis of all of the adjustments in the notice_of_deficiency petitioners were liable for additions to tax and penalties pursuant to sec_6651 and sec_6662 in the amended answer to reflect the adjustments related to petitioners' underreporting and overreporting of income respondent increased the addition_to_tax and penalty for and decreased the addition_to_tax and penalty for opinion the first issue to be decided is whether petitioners have substantiated their claimed schedule c business_expenses that respondent disallowed to the extent of dollar_figure for taxable_year and dollar_figure for taxable_year petitioners argue that they are entitled to the deductions citing 39_f2d_540 2d cir under certain circumstances when taxpayers establish that they incurred a trade_or_business expense but do not substantiate the amount of the expense the court may estimate the amount of the deductible expense petitioners argue that their business_expenses are established by the more than big_number canceled checks presented by petitioner at the audit level and by the fact that the deductions in issue were allowed by respondent in the 30-day_letter deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed except as to increased deficiencies rule a 503_us_79 292_us_435 taxpayers must keep sufficient records to establish the amount of their deductions see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs moreover a taxpayer who claims a deduction bears the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs in the instant case petitioners provided no books records or checks substantiating the disallowed business_expenses as to the checks petitioner claims to have presented at the audit level we decide petitioners' tax_liability on the evidence produced at trial and not a previous record developed at the administrative level 62_tc_324 and case cited therein accordingly on the basis of the record in the instant case we conclude that petitioners have not carried their burden of substantiating the amount and purpose of the disallowed business_expenses as petitioners have failed to establish at trial that they incurred any schedule c trade_or_business deductions beyond those allowed by respondent cohan v commissioner supra is not applicable in the instant case accordingly we sustain respondent's disallowance of those deductions the next issue to be decided is whether petitioners are entitled to certain passive losses that respondent disallowed to the extent of dollar_figure for taxable_year and dollar_figure for taxable_year in the exhibits accompanying the notice_of_deficiency respondent listed petitioners' passive losses for the taxable years in issue under the heading part i - rental real_estate with active_participation and computed the extent to which petitioners were entitled to the dollar_figure offset pursuant to sec_469 during each of the taxable years in issue sec_469 provides in general --in the case of any natural_person subsection a shall not apply to that portion of the passive_activity_loss or the deduction_equivalent within the meaning of subsection j of the passive_activity_credit for any taxable_year which is attributable to all rental_real_estate_activities with respect to which such individual actively participated in such taxable_year and if any portion of such loss or credit arose in another taxable_year in such other taxable_year sec_469 provides dollar limitation --the aggregate amount to which paragraph applies for any taxable_year shall continued however petitioners' modified_adjusted_gross_income was greater than dollar_figure with the result that the dollar_figure offset was phased out petitioners argue that they meet the requirements of the sec_469 material_participation test in that the rental properties were petitioners' former homes rented out and petitioner materially participated in their active_management additionally petitioner contends that pursuant to sec_469 their passive losses should be exempted by the dollar_figure offset to the extent of the phaseout for rental_real_estate_activities respondent argues that the exception provided in sec_469 for certain taxpayers who materially participate in a real_property business does not apply to the years in issue we agree sec_469 provides the general_rule that the term passive_activity includes any rental_activity sec_469 provides that sec_469 is to be applied without regard to whether or not the taxpayer materially participates in the activity for taxable years beginning after continued not exceed dollar_figure sec_469 provides a in general --in the case of any taxpayer the dollar_figure amount under paragraph shall be reduced but not below zero by percent of the amount by which the adjusted_gross_income of the taxpayer for the taxable_year exceeds dollar_figure date sec_469 provides an exception to the general_rule in sec_469 for taxpayers meeting certain conditions the taxable years in issue in the instant case however are and accordingly the sec_469 exception does not apply in the instant case respondent argues that for purposes of the dollar_figure offset for rental real_estate petitioners have not established that they actively participated in their rental_real_estate_activities as required by sec_469 in the instant case however respondent phased out the dollar_figure offset because petitioners' modified_adjusted_gross_income exceeded dollar_figure for each of the taxable years in issue as petitioners provide no further arguments as to their passive losses we sustain respondent's determinations to the extent that the dollar_figure sec_469 provides for taxpayers meeting the requirements of sec_469 that a in general --if this paragraph applies to any taxpayer for a taxable_year -- i paragraph shall not apply to any rental real_estate activity of such taxpayer for such taxable_year and ii this section shall be applied as if each interest of the taxpayer in rental real_estate were a separate activity notwithstanding clause ii a taxpayer may elect to treat all interests in rental real_estate as one activity nothing in the preceding provisions of this subparagraph shall be construed as affecting the determination of whether the taxpayer materially participates with respect to any interest in a limited_partnership as a limited_partner offset is phased out once the rule_155_computations that we order below are made rule a as stated in our findings_of_fact after concessions and the application of statutory limitations the amount of disallowed deductions in issue is dollar_figure respondent argues that petitioners have not substantiated their deduction for real_estate_taxes to the extent of dollar_figure and their deduction for charitable_contributions to the extent of dollar_figure dollar_figure mathematical error petitioners argue that their deductions are established by the canceled checks presented by petitioner at the audit level additionally petitioners argue that as respondent disallowed many of the checks at the audit level on the grounds that petitioners could have received a personal benefit it is impossible for petitioners to prove that they did not receive such a benefit in the instant case petitioners provided no books records or checks substantiating the disallowed deductions as to the checks petitioner claims to have presented at the audit level we decide petitioners' liability for income_tax deficiencies on the evidence produced at trial and not a previous record developed at the administrative level 62_tc_324 on the basis of the record in the instant case we conclude that petitioners have not carried their burden of substantiating the amount and purpose of the disallowed deductions accordingly we sustain respondent's disallowance of schedule a deductions to the extent of dollar_figure for petitioners' taxable_year we next decide whether petitioners have failed to report certain income for taxable_year and whether petitioners have overreported income for taxable_year respondent increased by dollar_figure petitioners' gross_income for their taxable_year to coincide with the amount reported on petitioner's form_w-2 from mbl and decreased petitioners' gross_income by dollar_figure for their taxable_year at trial peter j gelcius the agency finance supervisor of mbl life assurance co formerly mbl testified that on the basis of his review of mbl's business records mbl made payments to petitioner in the amount of dollar_figure for and in the amount of dollar_figure for additionally mr gelcius testified that the checks from mbl were made out to petitioner and that in petitioner's file at mbl there was no assignment of petitioner's income a copy of petitioner's form_w-2 from mbl was admitted in evidence solely for the purpose of establishing that petitioner received a form_w-2 from mbl which stated that during mbl paid wage income in the amount of dollar_figure to petitioner additionally respondent introduced solely for impeachment respondent raised this issue as a new_matter in the amended answer and accordingly bears the burden_of_proof rule a petitioners did not agree that they overreported income for their taxable_year purposes certain business records of mbl which stated that during mbl paid to petitioner wage income in the amount of dollar_figure petitioners contend that during petitioner received no wage income from mbl but did receive dollar_figure from stuart financial planning corp stuart petitioners argue that at the audit they established that mbl paid stuart which paid dollar_figure to petitioner additionally petitioners argue that they reported income that was deposited in petitioners' account at nationsbank for their taxable_year alternatively petitioners argue that petitioner merely collected income in the role of agent and therefore is not required to include that amount in gross_income respondent has shown that during taxable years and petitioner received from mbl wage income in the amounts of dollar_figure and dollar_figure respectively mr gelcius testified that mbl made payments to petitioner in the amount of dollar_figure for and in the amount of dollar_figure for mr gelcius' testimony as to the payments made to petitioner during is corroborated by the parties' stipulation that petitioner received from mbl wages in the amount of dollar_figure additionally at trial mr gelcius' testimony was neither discredited nor contradicted by petitioner petitioners argue that mbl paid stuart which then paid petitioner at trial however petitioner did not present evidence that disputed mr gelcius' testimony that mbl made payments to petitioner the only questions that petitioner asked mr gelcius concerning the issue were do you have any knowledge of me actually physically receiving the check and depositing it in my bank account to which he responded i was not asked to check on that but no i don't but i could have though and so as far as you know this check could have gone to angelo scharelli the agency manager for the mbl division in south florida who in turn deposits it in a master bank account to which mr gelcius responded i have no knowledge of where that check would have went out all i know is that it would have been sent to nicholas a paleveda mr gelcius' testimony was uncontroverted petitioners argue that they established at the audit that mbl paid stuart which then paid dollar_figure to petitioner we however decide petitioners' liability for income_tax deficiencies on the evidence produced at trial and not a previous record developed at the administrative level greenberg's express inc v commissioner supra and petitioners did not offer any documentary_evidence establishing that mbl paid stuart and that stuart paid petitioner additionally petitioners did not provide any account statements from nationsbank or other documentary_evidence to establish that petitioner received only dollar_figure in income during finally petitioners offered no documentary_evidence establishing that petitioner merely collected income in the role of agent on the basis of the record in the instant case we conclude that during petitioner received from mbl wage income in the amount of dollar_figure respondent has conceded that petitioners are entitled to a decrease in their gross_income for to the tent of dollar_figure accordingly we sustain respondent's determinations the next issue to be decided is whether petitioners are entitled to a bad_debt deduction pursuant to sec_166 for the worthlessness of an alleged loan petitioners argue that the dollar_figure payment to mr razon during was a loan that was made in connection with petitioner's trade_or_business and that became worthless during respondent contends that petitioners have not established that a debtor-creditor relationship existed between petitioner and mr razon alternatively respondent argues that if a debtor-creditor relationship existed petitioners have not established that the in their brief petitioners argued that for they are entitled to decrease their gross_income to the extent of dollar_figure which petitioners allege is an amount that was characterized by a florida state court as a loan by mbl to petitioner respondent noting the decrease in petitioners' income for to the extent of dollar_figure argues that the issue was not raised in the petition or at trial we agree generally we do not consider new issues raised for the first time on brief rollert residuary_trust v commissioner 80_tc_619 affd on other issues 752_f2d_1128 6th cir 64_tc_989 64_tc_61 accordingly in the instant case we will not address the issue of excluding the alleged loan in the amount of dollar_figure from gross_income debt became worthless during sec_166 provides in general for the deduction of debts that become wholly worthless during a taxable_year the bad_debt deduction is limited to a bona_fide debt that is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs for purposes of sec_166 a contribution_to_capital is not considered a debt in re uneco inc 532_f2d_1204 8th cir 91_tc_575 sec_1_166-1 income_tax regs characterization of an advance as either a loan or a capital_contribution is a question of fact which must be answered by reference to all of the evidence with the burden on the taxpayer to establish that the alleged loans were bona_fide debts rule a 74_tc_476 58_tc_1062 objective factors are to be considered and the taxpayer's subjective intent alone is not conclusive of the issue of characterizing an advance as debt or equity in re uneco inc supra pincite deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed rule a indopco inc v commissioner u s pincite 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 meneguzzo v commissioner t c pincite sec_1_6001-1 income_tax regs moreover a taxpayer who claims a deduction bears the burden of substantiating the amount and purpose of the item claimed hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs on the basis of the record in the instant case we conclude that petitioner has not established that the dollar_figure payment to mr razon was bona_fide debt although petitioner testified that he made a loan to mr razon petitioner's subjective intent alone is not conclusive of the issue of characterizing an advance as debt or equity in re uneco inc supra petitioners provided no documentary_evidence corroborating the payment as a loan several considerations support our conclusion that petitioner's payment to mr razon was not a bona_fide debt petitioner testified that he and mr razon did not execute a note or establish a loan amortization schedule the agreement provides that ben d razon does hereby irrevocably assign transfer and set over to petitioner a proportionate share of his right title and interest in the above referenced partnership additionally pursuant to the agreement the parties agreed to execute any and all documents necessary or appropriate to transfer their interests hereby conveyed or to be conveyed to the partnership_interest in the property the check written by petitioner to mr razon includes in the memo section the notation partnership_interest accordingly the foregoing considerations dissuade us from concluding that petitioner's dollar_figure payment was a loan as opposed to something else eg the purchase of a partnership_interest in med-center consequently we conclude that petitioners have not established that the dollar_figure payment to mr razon constitutes a bona_fide debt that is deductible as a business_bad_debt petitioners have not advanced any other theory upon which a deduction could be premised accordingly we hold that petitioners are not entitled to a bad_debt deduction in the amount of dollar_figure lastly we turn to the accuracy-related_penalties determined by respondentdollar_figure in the notice_of_deficiency respondent determined that on the basis of all of the adjustments in the notice_of_deficiency petitioners were liable for penalties pursuant to sec_6662 for taxable years and in the amended answer to reflect the adjustments related to petitioners' underreporting and overreporting of income respondent increased the penalty for taxable_year and decreased the penalty for taxable_year accordingly the in their brief petitioners argue that the sec_6651 additions to tax should be reduced at trial however petitioners conceded the additions to tax see supra note accordingly we do not consider petitioners' argument in any case petitioners offered no evidence on the issue rule a increase in the penalty attributable to petitioners' underreporting of income for is a new_matter within the meaning of rule a for which respondent bears the burden_of_proof respondent however made no argument on brief regarding the increase consequently we consider the increase in the penalty attributable to petitioners' underreporting of income for to have been conceded by respondent 91_tc_524 sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax that is attributable to inter alia negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including failure to exercise due care failure to do what a reasonable person would do under the circumstances or failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard of the code or the temporary or final regulations issued pursuant to the code sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement of tax is defined as the amount which exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any portion of an underpayment with respect to which it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's efforts to assess the proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id petitioners must establish error in respondent's determination that they are liable for the penalty provided pursuant to sec_6662 rule a 104_tc_352 as to the penalties determined by respondent in the notice_of_deficiency petitioners contend that they are not liable because at the audit they produced canceled checks in support of their deductions additionally petitioners argue that respondent required evidence beyond petitioners' checks that in some cases was impossible to produce finally petitioners contend that there was no negligence and that they acted in good_faith we conclude that petitioners have not established error in respondent's determination that they are liable for the sec_6662 penalty the sec_6662 penalty does not apply to any portion of an underpayment with respect to which it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 we conclude that the presentation of canceled checks by petitioners at the audit standing alone does not establish that there was reasonable_cause for the portion of the underpayment or that petitioners acted in good_faith with respect to that portion additionally petitioners' mere allegation that in the instant case they were not negligent and that they acted in good_faith does not meet the requirements of sec_6664 petitioners have provided no other evidence upon which a finding of reasonable_cause and good_faith could be premised accordingly we sustain respondent's determination of a sec_6662 penalty as to the deficiency which is calculated in the rule_155_computations that we order below we have considered all of petitioners' remaining arguments and find them to be without merit to reflect the foregoing decision will be entered under rule
